Title: From George Washington to the Delaware Delegates, 30 August 1775
From: Washington, George
To: Delaware Delegates



Gentn
Camp at Cambridge Augt 30 1775

I endeavoured to pay the best attention in my power to your recommendation of Mr Parke, by making him an assistant to the Quarter Master General, an Office indispensably necessary in discharge of that Important, & troublesome business—I wish it was in my power to provide for more of the young Gentlemen, who, at their own expence have travelled, & now continue here, from Pensylvania & elsewhere; but the Congress seems to have put it out of their own power to do this, leaving by their Instructions to me, the ultimate appointment of all Officers as high as a Colonel to the Government in which the Regiments originated; the obvious consequence of which is, that, every Commission will be monopolized by these four New England Governments; the good policy, & justice of which, I submit to your better judgments; but should give it as my own opinion, that as the whole Troops are now taken into the pay of the United Colonies, the Congress (which I presume will either by themselves, or a Committee of their own Body always be sitting) ought to reserve the filling up of all vacancies themselves, in order that Volunteers from every Government may have an equal chance of preferment; instead of confineing all Offices to a few Governments to the total exclusion of the rest. I have dropt these thoughts by way of hint wch you may improve or reject as they shall appear to have, or want weight.
For the Occurrances of the Camp—the State of the Army &ca I refer to my Publick Letters address’d to Mr Hancock & with great respect, & gratitude for the good wishes contained in your Letter I remain Gentn Yr Most Obedt Hble Servt

Go: Washington

